Citation Nr: 1520822	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  06-13 608	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant became a member of the Arizona Army National Guard in February 2000, and participated in verified and unverified periods of active duty, active duty for training (ACDUTRA), and inactive duty training.  She served her initial period of ACDUTRA from March 2000 to July 2000.  The appellant also served on active duty from September 2003 to July 2004, when she was given a disability discharge.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board most recently remanded this case for additional development in November 2010.  The case has now been returned to the Board for appellate review.

The appellant has appealed the initial evaluations that were assigned to the diabetes mellitus and vaginitis disabilities when service connection was granted.  The appellant is, in effect, asking for higher ratings effective from the date service connection was granted.  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present for each of these initial increased rating claims on appeal.

The RO issued a rating decision, in January 2010, that increased the initial rating for the vaginitis disability from zero percent to 10 percent, effective from September 2004.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the vaginitis disability did not represent the maximum rating available for the condition, the appellant's claim remained in appellate status.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased evaluation for the service-connected gastroparesis has been raised by written statement from the Veteran dated March 30, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2007, a Travel Board hearing was conducted before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the January 2007 Travel Board hearing is no longer employed at the Board.  In January 2015, the Board sent a letter to the appellant to notify her of this and of her right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant's response was received in April 2015, and she stated that she wanted to have a hearing at the RO before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at her local RO before a Veterans Law Judge, as the docket permits.  Offer her the option of a Travel Board hearing or a videoconference hearing, whichever she prefers. 

2.  Notify the appellant and her representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

3.  Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

